Dissenting Opinion by
President Judge Crum-LISH, JR.:
I respectfully dissent because I think the complaint of the Commission is ludicrous.
This Commonwealth’s Ethics Act, similar in form and substance to other states’ ethics laws, was enacted in 1978 and was the product of a movement throughout the United States proposing reform accountability legislation. Its impetus, as well as other state statutes and the federal Ethics in Government Act of 1978, 2U.S.C. §701, had grown from the perceived abuses of power of that era. The Ethics Commission was created by the Act, to *170oversee the activities of those in high public offices, with control or influence over large amounts of state monies, and to ensure that this influence was not exerted to direct contracts, bond issues and similar munificences to family members or personal political or social favorites. The Commission had its genesis in the unfortunate history of windfalls and corruption “at the top.”1
There is no doubt that this legislation applies to officials and employees of our Commonwealth’s agencies and political subdivisions. However, to apply it in this instance is to extend the law’s sanctions and the Commission’s reach without warrant well beyond the “mischief to be remedied.” 1 Pa. C. S. §1921.
Moreover, Yocabet on which the majority relies, while controlling on the issue of intent, is not worthy precedent. There, a township supervisor voted on his own appointment as township secretary/treasurer. The Commission found an Ethics Act violation because, although it was proper for the supervisor to appoint himself secretary/treasurer, his compensation for that post was not fixed by the township’s auditors, as required by the Second Class Township Code, but by the very body he proposed to represent. Id. at 434, 531 A.2d at 538. It was there beyond dispute that the appellant used his public office as supervisor to obtain personal financial gain (the secretary/treasurer’s salary) “other than compensation provided by law.” Section 3(a) of the Act (emphasis added).
Here, there is no dispute that Dodaro’s minor son was qualified, performed the summer work he was assigned, *171and received no more than the wages to which he was entitled.
I would say that an insignificant, temporary laborer s appointment, for which young Dodaro was qualified— and in no way could his wages conceivably have amounted to evil profit for his father—was a scenario the Legislature never intended to prevent. In my judgment, it is high time that the Ethics Commission came down to earth and concentrated its energy and resources on tracking down the “bears” instead of the “chipmunks.”
I would reverse the Commission.
Judge McGlNLEY joins in this dissent.

 See Shapiro, Stephen J., “Judicial Control over the Bar versus Legislative Regulation of Government Ethics: The Pennsylvania Approach and a Proposed Alternative.” 20 Duquesne L.R. 13 (1981-82). See also House Legislative Journal, 4/26/77 (statements of Reps. Ryan and Garzia), pp. 636-41.